Citation Nr: 0927298	
Decision Date: 07/22/09    Archive Date: 07/30/09

DOCKET NO.  07-11 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for chronic bronchitis 
(claimed as bronchial asthma).

2.  Entitlement to service connection for chronic bronchitis 
(claimed as bronchial asthma).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service from November 1951 to November 
1953.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.

The issue of entitlement to service connection for chronic 
bronchitis (claimed as bronchial asthma) is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The claim for service connection for chronic bronchitis 
was originally denied by the RO in June 1975.  The Veteran 
was notified in writing of the decision, but he did not 
initiate an appeal within the applicable time limit.

2.  Evidence pertaining to the Veteran's chronic bronchitis 
received since the June 1975 rating decision was not 
previously submitted, relates to an unestablished fact 
necessary to substantiate the claim, is neither cumulative 
nor redundant, and raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's June 1975 decision that denied service 
connection for chronic bronchitis is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

2.  Evidence received since the June 1975 rating decision is 
new and material, and the Veteran's claim for service 
connection for chronic bronchitis is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)(2008).  In this 
case, the Board is granting in full the benefit sought.  
Consequently, the Board finds that any lack of notice and/or 
development, which may have existed under the VCAA, cannot be 
considered prejudicial to the Veteran, and remand for such 
notice and/or development would be an unnecessary use of VA 
time and resources.

II.  Whether New and Material Evidence Has Been Submitted to 
Reopen a Claim for Service Connection for Chronic Bronchitis

Notwithstanding determinations by the RO that new and 
material evidence has been received to reopen the Veteran's 
claim, it is noted that on its own, the Board is required to 
determine whether new and material evidence has been 
presented.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The record, with respect to this claim, reflects that a claim 
for service connection for chronic bronchitis (claimed as 
bronchial asthma) was first denied in a rating decision of 
June 1975.  The Veteran was notified of his right to appeal 
that decision in July 1975.  The Veteran did not file a 
timely notice of disagreement and subsequently, the June 1975 
rating decision became final when the Veteran did not perfect 
his appeal within the statutory time limit.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).  As such, the Veteran's claim 
for service connection for chronic bronchitis may only be 
opened if new and material evidence is submitted.  

In this instance, since the June 1975 decision denied the 
claim on the basis that there was no evidence of treatment of 
bronchitis during service and no evidence of any bronchitis 
upon separation from service, the Board finds that new and 
material evidence would consist of evidence of bronchitis 
during service.

Evidence received since the June 1975 rating decision 
consists of numerous records and documents.  Specifically, 
the Veteran testified during a RO hearing in July 2007 that 
he currently suffers from bronchitis and asthma and he has 
submitted statements that he experienced the same breathing 
symptoms during service.  The RO indicated that during the 
hearing the Veteran admitted he was not treated for 
bronchitis until after service.  However, medical records 
indicate, and the hearing testimony also clearly demonstrates 
that the Veteran has extreme hearing loss and may not have 
heard the questions correctly.  

Additionally, the Board notes that based on his DD-214, the 
Veteran is a combat Veteran.  By statute, when the record 
demonstrates that a Veteran engaged in combat with enemy 
forces, then VA shall accept as sufficient proof of service 
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service, satisfactory lay 
or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and to that end, shall resolve 
every reasonable doubt in favor of the Veteran.  See 38 
U.S.C.A. § 1154(b).  Service connection of such injury or 
disease may be rebutted by clear and convincing evidence to 
the contrary.  Id.

As a result, it must be stated that this additional evidence 
is neither cumulative nor redundant, and it is material since 
the evidence raises the possibility of substantiating the 
claim of service connection.  See 38 C.F.R. § 3.156(a).  The 
Board determines that the claim of service connection for 
chronic bronchitis is reopened.

The Board has reopened the claim of service connection for 
chronic bronchitis, and is remanding the claim, as will be 
discussed subsequently.  The Board has not taken any adverse 
action on the claim, and any deficiencies regarding duties to 
notify and to assist the Veteran that may exist in this case 
are not prejudicial to the Veteran at this time.


ORDER

New and material evidence has been received to reopen the 
claim of entitlement to service connection for chronic 
bronchitis; to this extent, the appeal is granted.


REMAND

The claim of service connection for chronic bronchitis has 
been reopened.  In light of the evidence presented, 
additional clinical information is necessary.  VA has a duty 
to assist a claimant in obtaining evidence; such assistance 
includes providing the claimant a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

As stated previously, by statute, if the record demonstrates 
that a Veteran engaged in combat with enemy forces, then VA 
shall accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service, satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease, if consistent with the circumstances, conditions, 
or hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service, and to that end, shall resolve every 
reasonable doubt in favor of the Veteran.

The Veteran was afforded multiple VA examinations and was 
diagnosed with chronic bronchitis in February 1975, pulmonary 
tuberculosis, reinfection type, in March 1976, and chronic 
bronchitis again in February 1996.  The most recent diagnosis 
of a respiratory disability is the February 1996 VA 
examination.

The Veteran has testified to the continuity of his 
respiratory disability, stating that he experienced breathing 
problems during and after service, and the Board has no 
reason to doubt the Veteran's credibility.  Furthermore, the 
Board notes that the Veteran is competent to give evidence 
about what he experiences; for example, he is competent to 
discuss current pain and other experienced symptoms.  See 
Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir 2006).  Therefore, evidence of a chronic 
respiratory disability has been established.  

However, the Board finds that a remand is required in order 
to afford the Veteran a VA examination and an opinion.  A VA 
examination or opinion is necessary if the evidence of 
record: (a) contains competent evidence that the claimant has 
a current disability, or persistent or recurrent symptoms of 
disability; (b) establishes that the Veteran suffered an 
event, injury, or disease in service; (c) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury or disease in service or with 
another service-connected disability, but (d) does not 
contain sufficient medical evidence for VA to make a decision 
on the claim.  See 38 C.F.R. § 3.159; McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  An examination must be conducted to 
determine the type of respiratory problem the Veteran 
currently experiences and whether there is a nexus between 
the Veteran's current respiratory problem and the respiratory 
problems he experienced during service.

Additionally, the Veteran indicated in a January 1981 
statement that he had been approved for Social Security 
benefits.  Social Security records should be obtained and 
associated with the claims folder.




Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling 
is requested.)

1.  Obtain and associate with the 
claims folder all Social Security 
records, and any updated VA and private 
treatment records. 

2.  Afford the Veteran a VA examination 
for his respiratory disability.  Any 
and all indicated evaluations, studies, 
and tests deemed necessary by the 
examiner should be accomplished.  

The examiner is requested to review all 
pertinent records associated with the 
claims file, the continuity of symptoms 
from service to present day established 
by the medical records and the 
Veteran's testimony, and offer comments 
and an opinion addressing whether it is 
at least as likely as not (i.e., 
probability of 50 percent), that a 
respiratory disability had its onset 
during service, was aggravated by, or 
is in any other way causally related to 
his active service.

All opinions should be supported by a 
clear rationale, and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  The claims 
folder must be provided to the examiner 
for review.  The examiner must state in 
the examination report that the claims 
folder has been reviewed.

The Veteran is hereby notified that it 
is his responsibility to report for the 
examination scheduled in connection 
with this REMAND and to cooperate in 
the development of his case.  

3.  After all of the above actions have 
been completed, readjudicate the claim.  
If the claim remains denied, issue to 
the Veteran a supplemental statement of 
the case, and afford the appropriate 
period of time within which to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


